DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 5-21 in the reply filed on 6/28/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, lines 2 and 3, “both upper and lower 3D-printed aligners” has no prior antecedent basis.
In claim 12, line 2, “a” should be –the--.
               In claim 15, line 4, --one or more—should be inserted before “teeth”.

               In claim 16, lines 3 and 4, “the patient” has no prior antecedent basis.
               In claim 17, line 2, “apply” should be –applying--.
               In claim 17, line 4, “the” (both occurrences) should be –a--.
               In claim 18, line 2, “in a 3D-printed aligner” should be deleted.
               In claim 18, lines 3,4,5, “the patient” has no prior antecedent basis.
               
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8,15,16 are rejected under 35 U.S.C. 103 as being unpatentable over Webber 20160051341 in view of Andreiko 20130095446.
               With regard to claim 5, Webber discloses an orthodontic system comprising an aligner 587 (fig. 5A) for fitting over one or more teeth to apply a force to at least one tooth.  Webber discloses a part 594-1, 594-2 of the aligner 587 for applying the force to the at least one tooth via a divot anchor 526.
                Webber does not disclose the aligner or the part for applying the force, to be 3D-printed.

                It would have been obvious to one skilled in the art to form the aligner and force applying part of Webber, as a 3D printed device, in view of the teaching of Andreiko that it is well known to form an aligner via 3D printing.
               
               With regard to claim 6, it is noted that the divot anchor is only functionally recited in claim 5, and thus the limitations in claim 6 drawn to the divot anchor are also considered to be functionally recited.  With further regard to claim 6, Webber/Andreiko do not disclose the 3D printed part of the aligner to be a rectangular shaped projection.
                   It would have been obvious to one skilled in the art to form the force applying part of the aligner of Webber/Andreiko to be rectangular shaped, if one wished to apply certain forces to a tooth under correction.
                  
                   With regard to claim 7, it is noted that the limitations drawn to the divot anchor are considered to be functional limitations, and have not been given structural weight in this claim.  With further regard to claim 7, although Webber/Andreiko do not disclose the force applying projection to have a height of 0.071 cm and a width of 0.081 cm, it would have been obvious to one skilled in the art to form the force applying projection with these recited dimensions, or any desired dimensions, depending upon the amount and type of force desired to be applied to a tooth under correction.
                   
                   With regard to claim 8, Webber/Andreiko do not disclose the aligner to have the material properties as recited in this claim.  However, it would have been obvious to one skilled in the art to form the aligner of Webber/Andreiko out of a material having these recited properties, or any desired 






                 With regard to claim 15, note that Webber discloses indentations in the aligner, which could be used to posture a jaw of a patient forward as a functional appliance.
[AltContent: arrow][AltContent: arrow][AltContent: arrow]                                    
    PNG
    media_image1.png
    240
    547
    media_image1.png
    Greyscale

[AltContent: textbox (indentations)]
                                                                                                                                                                  
  
                 With regard to claim 16, the aligner of Webber/Andreiko is considered to have a “daytime mode” (it can be worn during the day) and a “nighttime mode” (it can be worn during the night).


Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Webber 20162251341 in view of Andreiko 20130095446, and further in view of Heine 20150079531.
With regard to claim 9, Webber/Andreiko do not disclose the aligner to further comprise a flat occlusal surface on the aligner, to modify an amount of force to be provided by the aligner.
               Heine discloses an aligner which may further comprise a flat occlusal surface 29 (figs. 14-16) to modify an amount of force to be provided by the aligner.
               It would have been obvious to one skilled in the art to include a flat occlusal surface with the aligner of Webber/Andreiko, as disclosed by Heine, if one wished to modify the force being applied by the aligner.

               With regard to claims 10 and 11, note that the flat occlusal surface enables bite correction/treatment of TMJ (figs. 14-16 of Heine), as well as tooth positioning (by the aligner).

                With regard to claim 12, note that the flat occlusal surface 29 of Heine can also be considered to be a “bite splint”.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Webber 20162251341 in view of Andreiko 20130095446, and further in view of Phan et al 20020192617.
               With regard to claim 17, Webber/Andreiko do not disclose hooks on the aligner for applying a force via elastic bands to move the lower jaw forward.
               Phan et al disclose an aligner which includes hooks 50 which are formed as part of the aligner (see fig. 9) for applying a force via bands 52 to move the lower jaw forward.
               It would have been obvious to one skilled in the art to form 3D printed hooks on the 3D printed aligner of Webber/Andreiko, as taught by Phan et al, if one wished to be able to treat a condition affecting the lower jaw of a patient. 

               
Allowable Subject Matter
Claims 13,14,18-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977.  The examiner can normally be reached on M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772